Order entered February 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01553-CV

                            GERALLYNN LONGINO, Appellant

                                               V.

    WILLIAM EGAN, HELGA EGAN, AND CONSTABLE PRECINCT 3, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04279-2012

                                           ORDER
       Neither the filing fee nor appellate record has been filed in this appeal pending the trial

court’s determination of whether appellant is entitled to proceed on appeal without advance

payment of costs. By order dated December 11, 2012, and included in a supplemental clerk’s

record filed in this Court on January 22, 2013, the trial court found appellant not indigent.

Accordingly, we ORDER appellant to pay, within ten (10) days of the date of this order, the

$175 filing fee. We further ORDER appellant to pay, or make arrangements to pay, for the

clerk’s and reporter’s record within twenty (20) days of the date of this order. We caution

appellant that failure to pay for the reporter’s record will result in the appeal being submitted
without it; failure to pay for the filing fee or clerk’s record will result in the appeal being

dismissed without further notice. TEX. R. APP. P. 37.3(b), (c), 42.3(b), (c).




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE